Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive.
Applicant argues that Mullins does not disclose the limitation “determining a reservoir property from the gas data” because Mullins determines petrophysical properties from a LWD subsystem 126 and Mullins generates gas data with sampling-while-drilling subsystem 142. This argument is not on point because Mullins discloses, in col. 8:53-55, a surface mud gas logging unit that is a substitute equivalent for a downhole mud gas logging tool 138 (in contrast to applicant’s arguments that are directed to downhole tools). Mullins discloses an apparatus 300 cooperating with surface logging and control system 120 to analyze well data from the surface mud gas logging unit. Mullins discloses determining gas-oil ratios (gas data, gas-oil ratios GOR) from a laboratory environment (e.g. surface mud-logging unit) in col. 13:8-9 and col. 13:14-19. Mullins discloses determining petrophysical characteristics of formations in col. 12:33-35. It is noted that gas is inherently a fluid, so the analysis performed in coordination with the surface mud gas logging unit is used in determining petrophysical characteristics of formations as shown in Figure 3A.
Regarding claims 10 and 20-21, applicant argues that examiner cites not supporting evidence/teaching within Mullins because Mullins uses a downhole sampling tool and thus does not require scaling/correlating surface gas data to wellbore depth. As discussed above, this argument is similarly not on point because Mullins discloses, in col. 8:53-55, a surface mud gas logging unit that is a substitute equivalent for a downhole mud gas logging tool 138 (in contrast 
Regarding claims 10 and 20-21, applicant also argues that the reliance on MPEP 2143(I)(E) is improper because Mullins does not provide a set of differing mechanisms (identified list/set of choices for scaling parameters) for correlating data. This argument is not persuasive because the identified list of choices is known to Mullins since there is a limited/finite number of measured/tracked/monitored drilling/wellbore parameters to select from in association with the drilling/wellbore operation. The list is limited/finite because the list is based on the available/known equipment and sensing devices used for the operation along with the available/known analysis of the data obtained.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins et. al. US8061444.
Regarding independent claim 1, Mullins discloses,
A method for controlling a drilling operation (Fig. 1A-1B, 3A-3B, 4A-4B; col. 11:33-45), the method comprising:
conveying a drilling tool (drill bit 2) from the earth surface into a wellbore and operating the drilling tool to drill in a drilling direction, wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface;
obtaining gas data from the drilling mud that returns to the earth surface (col. 8:49-55 surface mud gas logging unit with comparable functionality to downhole mud gas logging tool 138 and both surface and downhole units are used together for gas data collection, sampling, and analysis; col. 8:23-28 gas sensor 141, gas composition analysis, mass spectrometer, gas chromatographer);
determining a reservoir property from the gas data (Fig. 3A-3B, 4A-4B; col. 11:46-50 apparatus 300 of surface logging and control system 120 and of BHA 116 and of surface computer 146; col. 12:5-15 fluid analysis report database 308 with current well data and mud gas logging data; col. 12:58-62 gas-oil ratio; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 19:65-67; col. 20:1-11; col. 20:16-30); and
adjusting the drilling direction based on the determined reservoir property (Fig. 3A-3B, 4A-4B; col. 11:33-45 apparatus 300 can be “used to adjust the well trajectory to optimize the 
wherein the reservoir property comprises at least one of porosity, saturation, permeability index, zone information, fluid contacts, connectivity, and fractures (col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304)..

Regarding claims 2 and 12, Mullins discloses wherein the gas data comprises a gas ratio (col. 13:1-10 gas concentration levels and gas-oil-ratios GOR; col. 13:14-20 determine GOR).

Regarding claims 4 and 14, Mullins discloses further comprising determining a region of interest of a reservoir based on the reservoir property, wherein the adjusting of the drilling direction is performed to maintain the well bore within the region of interest (Fig. 9 flowchart; GOR is indicative of gas-oil contact, and well trajectory is adjusted relative to the depth/location of the gas-oil contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone).

Regarding claims 5 and 15, Mullins discloses further comprising continuously monitoring at least one of the gas data and the reservoir property to confirm the drilling direction (Fig. 9 flowchart; GOR is indicative of gas-oil contact, and well trajectory is adjusted relative to the depth/location of the gas-oil contact; col. 2:53-55 control trajectory to maintain below a gas-oil contact in an oil zone; if bit trajectory remains within the desired zone, then the drilling direction is confirmed and no adjustment to the well trajectory is needed at the moment, and the trajectory will be continuously monitored for changes).


setting a well trajectory based on the combined data (Fig. 3A-3B, 4A-4B; Fig. 6-9 indicate various method flowcharts for setting/adjusting well trajectory using combined well data of the current well; col. 11:33-45 apparatus 300 can be “used to adjust the well trajectory to optimize the drainage/production of the reservoir R”; col. 19:28-33 update well trajectory in real-time based on updates to the fluid map).

Regarding claims 7 and 17, Mullins discloses further comprising combining the determined reservoir property with formation dip information (col. 16:60 “formation dip”) and adjusting the drilling direction based on the determined reservoir property and the formation dip information (Fig. 3A-3B, 4A-4B; Fig. 6-9 indicate various method flowcharts for setting/adjusting well trajectory using combined well data of the current well; col. 11:33-45 apparatus 300 can be “used to adjust the well trajectory to optimize the drainage/production of the reservoir R”; col. 19:28-33 update well trajectory in real-time based on updates to the fluid map).

Regarding claims 8 and 18, Mullins discloses wherein the drilling direction is based on a well plan and the adjusting further comprises an adjustment of the well plan (Fig. 4A-4B; initial well trajectory 406; adjust well trajectory 428).



Regarding independent claim 11, Mullins discloses the invention substantially as claimed as described above in reference to independent claim 1, and A system for controlling a drilling operation (Fig. 1A-1B, 3A-3B, 4A-4B; col. 11:33-45); a mud logger (col. 8:49-55 surface mud gas logging unit with comparable functionality to downhole mud gas logging tool 138 and both surface and downhole units are used together for gas data collection, sampling, and analysis; col. 8:23-28 gas sensor 141, gas composition analysis, mass spectrometer, gas chromatographer); a control unit (Fig. 3A-3B, 4A-4B; col. 11:46-50 apparatus 300 of surface logging and control system 120 and of BHA 116 and of surface computer 146; col. 12:5-15 fluid analysis report database 308 with current well data and mud gas logging data; col. 12:58-62 gas-oil ratio; col. 13:31-47 petrophysics simulator 310 of apparatus 300 to determine porosity, lithology, fluid content from current well data from database 304; col. 19:65-67; col. 20:1-11; col. 20:16-30); and one or more geosteering components (rotary-steerable system and motor 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
 
Claims 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et. al. US8061444 alone.
Regarding claims 10, 20, and independent claim 21, Mullins teaches the invention substantially as claimed as described above in reference to independent claims 1, 11, and wherein the gas data is scaled by a function of a scaling drilling/wellbore parameter in order to correlate the surface gas data to a measured wellbore depth for analysis. If this scaling was not performed, then the operator does not know which wellbore depth the surface gas data is correlated to.
Mullins does not specifically teach the scaling drilling/wellbore parameter is a rate of penetration (ROP) or caliper.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the scaling drilling/wellbore parameter as taught by Mullins so that it is a rate of penetration (ROP) or a caliper since it is obvious to try from a finite/limited number of options (there is a limited number of measured drilling/wellbore parameters to select from), in order to yield the predictable result of providing gas data that is scaled/correlated to a measured wellbore depth for analysis (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/23/21